Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 26, 2022 has been entered. The Applicant amended claim 1 and cancelled claims 6, 14, 16-17, and 26. Claims 1-2, 4-5, 7-9, 11, 13, 18, 20-22, and 25 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed May 26, 2022. The examiner withdraws the 112(b) rejections and the Claims objections in light of the amendments to the Claims.
Applicant’s arguments, see page 7 to page 9, filed August 26, 2022, with respect to claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (CURRENTLY AMENDED) An electromagnetic wave shielding and absorbing molded article comprising a thermoplastic resin composition including a thermoplastic resin and stainless steel fibers, a content ratio of the stainless steel fibers in the electromagnetic wave shielding and absorbing molded article being from 0.5 to 20 mass%, wherein the electromagnetic wave shielding and absorbing molded article has a thickness from 0.5 mm to 5 mm, and has an electromagnetic wave shielding property of 10 dB or greater and an electromagnetic wave absorbency of 25% or greater for electromagnetic waves having any frequency in a frequency domain from 59 GHz to 100 GHz, and the electromagnetic wave shielding and absorbing molded article is obtained by injection molding a mixture of pellets of a thermoplastic resin and thermoplastic resin-bonded fiber bundles each having a length from 1 to 30 mm, in which the stainless steel fibers aligned in a length direction are bundled and integrated with a thermoplastic resin with a content ratio of the stainless steel fibers being from 20 to 80 mass%, into the electromagnetic wave shielding and absorbing molded article, in which the thermoplastic resin of the pellets and the thermoplastic resin of the thermoplastic resin-bonded fiber bundles are formed into the 
Allowable Subject Matter
Claims 1-2, 4-5, 7-9, 11, 13, 18, 20-22, and 25 are allowed. 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “a content ratio of the stainless steel fibers in the electromagnetic wave shielding and absorbing molded article being from 0.5 to 20 mass%, wherein the electromagnetic wave shielding and absorbing molded article has a thickness from 0.5 mm to 5 mm, and has an electromagnetic wave shielding property of 10 dB or greater and an electromagnetic wave absorbency of 25% or greater for electromagnetic waves having any frequency in a frequency domain from 59 GHz to 100 GHz”, “the electromagnetic wave shielding and absorbing molded article is obtained by injection molding a mixture of pellets of a thermoplastic resin and thermoplastic resin-bonded fiber bundles each having a length from 1 to 30 mm, in which the stainless steel fibers aligned in a length direction are bundled and integrated with a thermoplastic resin with a content ratio of the stainless steel fibers being from 20 to 80 mass%,” and “wherein the thermoplastic resin of the pellets and the thermoplastic resin of the thermoplastic resin-bonded fiber bundles both include a same thermoplastic resin, which is at least one thermoplastic resin selected from the group consisting of polypropylene, a propylene unit-containing copolymer, and a modified product of these” in claim 1 are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845